 1324 NLRB No. 51NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Wolf Welding & Ceramic Lining, Inc. and UnitedMine Workers of America, District 31, AFL±
CIO. Case 6±CA±28884August 25, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge and amended charge filed by theUnion on March 24, and June 16, 1997, the General
Counsel of the National Labor Relations Board issued
a complaint on June 23, 1997, against Wolf Welding
& Ceramic Lining, Inc., the Respondent, alleging that
it has violated Section 8(a)(1) and (5) of the National
Labor Relations Act. Although properly served copies
of the charges and complaint, the Respondent failed to
file an answer.On July 23, 1997, the General Counsel filed a Mo-tion for Default Summary Judgment with the Board.
On July 25, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated July 9, 1997, no-
tified the Respondent that unless an answer were re-
ceived by the third day following the Respondent's re-
ceipt of the letter, a Motion for Summary Judgment
would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Thomas, West
Virginia, has been engaged in the repair, maintenanceand fabrication of coal mine equipment and facilities.During the 12-month period ending February 28, 1997,
the Respondent, in conducting its business operations,
provided services valued in excess of $50,000 for other
enterprises within the State of West Virginia, including
Consolidation Coal Company, in which enterprises are
themselves directly engaged in interstate commerce
within the meaning of Section 2(2), (6) and (7) of the
Act. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
At all material times the Union has been the exclu-sive collective-bargaining representative of certain em-
ployees of the Respondent (the unit) and has been rec-
ognized as such by the Respondent. Such recognition
is embodied in successive collective-bargaining agree-
ments, the most recent of which is effective by its
terms from April 4, 1995, to February 11, 1998 (the
1995±1998 agreement). The unit, as set forth in the
1995±1998 agreement, constitutes a unit appropriate
for the purposes of collective bargaining within the
meaning of Section 9(b) of the Act. At all material
times, based on Section 9(b) of the Act, the Union has
been the exclusive collective-bargaining representative
of the unit.Since about January 29, 1997, and as clarified onApril 22, 1997, the Union, by letters, has requested the
Respondent to furnish the Union with a copy of all
panel forms for all laid-off unit employees and a list
of all work performed by the Respondent at UMWA-
represented sites during the past 12-month period.
Since about April 28, 1997, the Union, by letter, has
requested that the Respondent furnish the Union with
a copy of unit employee Ray Wells' payroll checks for
the past 3 years, a copy of all panel forms for the last
3 years, and a copy of all medical bills paid by the Re-
spondent for the last 3 years. This information is nec-
essary for and relevant to the Union's performance of
its duties as the exclusive collective-bargaining rep-
resentative of the unit. Since about January 29, 1997,
the Respondent, by failing and refusing to respond to
the Union's requests for information described above,
has failed and refused to furnish the Union with the re-
quested information.Since about January 31, February 19 and 27, andApril 22, 1997, the Union has requested that the Re-
spondent meet for the purposes of adjusting grievances
pursuant to the grievance procedure provided for in ar-
ticle 21 of the 1995±1998 agreement. Since about Jan-
uary 31, 1997, the Respondent has failed and refused
to respond to the requests to meet with the Union for
the purposes of adjusting the grievances describedVerDate 08-MAY-9612:34 Sep 03, 1997Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610O:\GPOBV\V324.051nlrb01
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''above, and has thereby failed and refused to bargainin good faith with the Union.Since about December 16, 1996, the Respondentfailed to continue in effect all the terms and conditions
of the 1995-1998 agreement by failing and refusing to
remit union dues to the Union as provided for in arti-
cle 14 of the 1995-1998 agreement. The Respondent
engaged in this conduct without the Union's consent,
and the terms and conditions of employment are man-
datory subjects for the purposes of collective bargain-
ing.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the exclusive collec-
tive-bargaining representative of its employees within
the meaning of Section 8(d) of the Act, and has there-
by engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(5) and (1)
and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has failed,
since about January 29, 1997, to provide the Union the
information it requested since about January 29 and
April 28, 1997, and as clarified April 22, 1997, that is
relevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees, we shall
order the Respondent to furnish the Union the informa-
tion requested.In addition, having found that the Respondent hasfailed and refused, since about January 31, 1997, to
meet with the Union to adjust grievances pursuant to
the grievance procedure provided for in article 21 of
the 1995±1998 agreement, we shall order the Respond-
ent to do so.Finally, having found that the Respondent failed tocontinue in effect all the terms and conditions of the
1995±1998 agreement by failing and refusing, since
about December 16, 1996, to remit union dues to the
Union as provided for in the 1995±1998 agreement, we
shall order the Respondent to remit such dues to the
Union, with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Wolf Welding & Ceramic Lining, Inc.,
Thomas, West Virginia, its officers, agents, successors,
and assigns, shall1. Cease and desist from(a) Failing or refusing to provide the United MineWorkers of America, District 31, AFL±CIO, with re-
quested information that is necessary for and relevant
to the Union's performance of its duties as the exclu-
sive collective-bargaining representative of the unit set
forth in the 1995±1998 agreement.(b) Failing or refusing to respond to the Union's re-quests to meet with the Union for the purposes of ad-
justing the grievances filed pursuant to the 1995±1998
agreement.(c) Failing or refusing to remit union dues to theUnion as provided for in article 14 of the 1995±1998
agreement.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide the Union with the information it re-quested since about January 29 and April 28, 1997.(b) Meet with the Union to adjust grievances pursu-ant to the grievance procedure provided for in article
21 of the 1995±1998 agreement, as requested since
about January 31, 1997.(c) Remit to the Union, with interest, the dues thatit was required to remit, in accord with the terms of
the 1995-1998 agreement, since about December 16,
1996.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amounts
due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Thomas, West Virginia, copies of the
attached notice marked ``Appendix.''1Copies of thenotice, on forms provided by the Regional Director for
Region 6, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all currentVerDate 08-MAY-9612:34 Sep 03, 1997Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610O:\GPOBV\V324.051nlrb01
 3WOLF WELDING & CERAMIC LINING, INC.employees and former employees employed by the Re-spondent at any time since March 24, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 25, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to provide the UnitedMine Workers of America, District 31, AFL±CIO, with
requested information that is necessary for and relevant
to the Union's performance of its duties as the exclu-
sive collective-bargaining representative of our em-
ployees in the unit set forth in our collective-bargain-
ing agreement with the Union, effective by its terms
from April 4, 1995, to February 11, 1998.WEWILLNOT
fail or refuse to respond to theUnion's requests to meet for the purposes of adjusting
the grievances filed pursuant to the 1995±1998 agree-
ment.WEWILLNOT
fail or refuse to remit union dues tothe Union as provided for in article 14 of the 1995±
1998 agreement.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
provide the Union with the information itrequested since about January 29 and April 28, 1997,
and as clarified on April 22, 1997.WEWILL
meet with the Union to adjust grievancespursuant to the grievance procedure provided for in ar-
ticle 21 of the 1995±1998 agreement, as requested
since about January 31, 1997.WEWILL
remit to the Union, with interest, the duesthat we were required to remit, in accord with the
terms of the 1995±1998 agreement, since about De-
cember 16, 1996.WOLFWELDING&
CERAMICLINING,INC.VerDate 08-MAY-9612:34 Sep 03, 1997Jkt 000000PO 00000Frm 00003Fmt 0610Sfmt 0610O:\GPOBV\V324.051nlrb01
